DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response filed October 1, 2021. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 20, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
In response to Applicant’s Amendments dated October 1, 2021, Examiner withdraws the previous claim objections; maintains the previous interpretation under 35 U.S.C. 112(f); and withdraws the previous prior art rejections.

Response to Arguments 
Applicant’s arguments, see Response filed October 1, 2021, with respect to the rejection(s) of all of the pending claims under 35 U.S.C. 103 have been fully considered and are 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control system… in claims 10-12; structure for this limitation may be found at least in [00117] of the present specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2021/0365716 (hereinafter, “Li”).

Regarding claim 1, Li discloses and/or renders obvious a computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to (see at least [0143]): 
obtain an image of an object within an environment of a robot (see at least [0035]; image data of one or more objects is obtained); 
determine, from the image and using at least one convolutional neural network, a semantic segmentation in which image pixels of the image corresponding to the object are labeled with a semantic label corresponding to the object (see at least [0043] and [0108]; sematic segmentation of the objects from the image is achieved using, for example, a convolutional neural network); 
determine, using the at least one convolutional neural network, a depth map in which the image pixels of the image with the semantic label corresponding to the object are associated with a distance of the object from the robot (see at least [0078], [0085], [0107]-[0108]; a depth map may be generated using, for example, a convolutional neural network along with the labeling from the semantic segmentation); 
select a movement action based on the semantic segmentation and on the depth map using a navigation policy generator, wherein the navigation policy generator and the at least one convolutional neural network are trained using reinforcement learning (see at least Fig. 10B, [0076], [0086], [0111], [0123]-[0124], and the application generally; movement of the navigation features are based on the preceding steps and the training of the neural network. The navigation features are intended for applications such as robotics, and it would be obvious that navigation for purposes of robotics would be for moving the robot); and 
execute the movement action to move the robot within the environment (see at least Fig. 10B, [0076], [0086], [0111], [0123]-[0124], and the application generally; movement of the .
While not explicitly taught by Li, it is implied that the steps disclosed in Li would result in movement of the robot within the environment. More specifically, Li discloses all of the steps including manipulation of a navigation application for purposes of robotics. One of ordinary skill in the art, before the time of filing, would appreciate that a navigation application for robotics would be used to move the robot. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Li so that the robot selects and executes a movement action, as is obvious in view of Li, in order to utilize the analysis of Li in a robotics environment. 

Regarding claim 2, Li discloses and/or renders obvious all of the limitations of claim 1. Additionally, Li discloses wherein the instructions, when executed, are further configured to cause the at least one computing device to: 
train the at least one convolutional neural network to generate the semantic segmentation and the depth map using a single encoder structure, with a first decoder branch trained to generate the semantic segmentation using the encoder structure and a second decoder branch trained to generate the depth map using the encoder structure (see at least [0109]; the coder may be an encoder or decoder or both and the coder may have different modules for the different blocks or actions which include the semantic segmentation and the depth map generation. The use of a single encoder or multiple is merely design choice—the result of which is fully expected by one of ordinary skill in the art).


Regarding claim 3, Li discloses and/or renders obvious all of the limitations of claim 1. Additionally, Li discloses wherein the instructions, when executed to select the movement action, are further configured to cause the at least one computing device to: 
train the navigation policy generator to use at least one additional convolutional neural network to utilize ground truth semantic information and depth information to predict at least one movement action from among a plurality of available movement actions available to the robot within the environment (see at least [0076], [0086], and [0124]; a DDB is used to generate ground truth semantic information and depth information for robotic applications).
While not explicitly taught by Li, it is implied that the steps disclosed in Li would result in movement of the robot within the environment. More specifically, Li discloses all of the steps including manipulation of a navigation application for purposes of robotics. One of ordinary skill in the art, before the time of filing, would appreciate that a navigation application for robotics would be used to move the robot. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Li so that the robot selects and executes a movement action, as is obvious in view of Li, in order to utilize the analysis of Li in a robotics environment. 

Regarding claim 4, Li discloses and/or renders obvious all of the limitations of claim 3. Additionally, Li discloses wherein the instructions, when executed to select the movement action, are further configured to cause the at least one computing device to: 
generate an attention mask from the semantic segmentation and the semantic label of the object (see at least [0043], and [0076]; a bounding box (i.e., a type of attention mask) is generated from the semantic segmentation/labeling of the object); and 
use the trained navigation policy generator to represent a state of the robot, relative to the object, using the attention mask and the depth map (see at least  [0076], [0086], [0111], and [0124]-[0125]; the navigation controller (i.e., trained navigation policy generator) shows graphics depicting the environment for different applications including robotics applications. The bounding box and depth map are used to help generate the depiction).

Regarding claim 7, Li discloses and/or renders obvious all of the limitations of claim 1. Additionally, Li discloses and/or renders obvious wherein the instructions, when executed, are further configured to cause the at least one computing device to: 
obtain a second image of the object from a camera of the robot, following execution of the movement action; 
determine a second semantic segmentation and a second depth map, using the at least one convolutional neural network; 
select, using the trained navigation policy generator, a second movement action, based on the second semantic segmentation, the second depth map, and the state of the robot following the movement action; and 
execute the second movement action to move the robot toward the object within the environment.
Li discloses and/or renders obvious all of these limitations, as explained above according to the preceding claim 1. However, the prior art of record does not explicitly state repeating the limitations after a movement action has occurred. However, Li does teach that these steps may be implemented autonomously and be used for autonomous driving; see Li at [0086]. One of ordinary skill in the art would recognize that, for example, autonomous activity must necessarily require repeating the processes as the autonomous entity continues to move, creating an iterative system which is old and well-known in the art. Therefore, it would be obvious to one of ordinary skill in the art, before the time of filing to repeat the processes rendered obvious by Li for autonomous purposes. 

Regarding claim 8, Li discloses and/or renders obvious all of the limitations of claim 7. Additionally, Li discloses wherein the state of the robot is defined with respect to the object semantic label and a corresponding distance of the object from the robot, as determined from the depth map (see at least [0043], [0085], and [0107]-[0108]; a depth map and object sematic labeling are generated for a robotics application. The information would necessarily define the robot with respect to the object(s) in the image(s)).

Regarding claim 10, Li discloses and/or renders obvious a robot comprising (see at least [0086]; the system may be a robotics system which necessarily includes a robot): 
a movement system configured to receive an approach request to move the robot and approach an object within an environment (see at least [0111]-[0112] and [0123]-[0124]; the ; 
a camera configured to capture an image of the object within the environment (see at least [0035]; image data of one or more objects is obtained); and 
a control system configured to fulfill the approach request including executing iterations of moving the robot towards the object through a plurality of iterative movements until an approach success condition is reached (see at least [0086]; the system is intended for autonomous purposes including autonomous driving, and an autonomous vehicle may be considered a robot. Autonomous driving necessarily requires iterations of environmental analysis to achieve the success condition), the iterations including 
determining, from a first image from the camera and using at least one convolutional neural network, a first semantic segmentation in which image pixels of the image corresponding to the object are labeled with a semantic label corresponding to the object in the approach request, a first depth map, and a first state of the robot, relative to the object (see at least [0043] and [0108]; sematic segmentation of the objects from the image is achieved using, for example, a convolutional neural network);
determining a first movement action of the robot, using the first semantic segmentation, the first depth map, and the first state, wherein the first movement action is selected using a navigation policy generator (see at least [0078], [0085], [0107]-[0108]; a depth map may be generated using, for example, a convolutional neural network along with the labeling from the semantic segmentation), and wherein the navigation policy generator and the at least one convolutional neural network are trained using reinforcement learning (see at least Fig. 10B, [0076], [0086], [0111], [0123]-[0124], and the application generally; movement of the navigation features are based on the preceding steps and the training of the neural network. The navigation features are intended for applications such as robotics, and it would be obvious that navigation for purposes of robotics would be for moving the robot);
executing the first movement action of the robot  (see at least Fig. 10B, [0076], [0086], [0111], [0123]-[0124], and the application generally; movement of the navigation features are based on the preceding steps and the training of the neural network. The navigation features are intended for applications such as robotics, and it would be obvious that navigation for purposes of robotics would be for moving the robot)
determining a second semantic segmentation, a second depth map, and a second state of the robot, relative to the object, using a second image from the camera; 
determining a second movement action of the robot, using the second semantic segmentation, the second depth map, and the second state, relative to the first state; and 
executing the second movement action of the robot.
While not explicitly taught by Li, it is implied that the steps disclosed in Li would result in movement of the robot within the environment. More specifically, Li discloses all of the steps including manipulation of a navigation application for purposes of robotics. One of ordinary skill in the art, before the time of filing, would appreciate that a navigation application for robotics would be used to move the robot. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Li so that the robot selects and 
Additionally, Li discloses that these steps may be implemented autonomously and be used for autonomous driving; see Li at [0086]. One of ordinary skill in the art would recognize that, for example, autonomous activity must necessarily require repeating the processes as the autonomous entity continues to move, creating an iterative system which is old and well-known in the art. Because it would be obvious to render additional iterations of the preceding steps which are disclosed and/or rendered obvious by Li, the repetitive steps are also obvious in view of Li. Therefore, it would be obvious to one of ordinary skill in the art, before the time of filing to repeat the processes rendered obvious by Li at least for autonomous purposes. 

Regarding claim 11, Li discloses and/or renders obvious all of the limitations of claim 10. Additionally, Li discloses wherein the control system is configured to determine each semantic segmentation and depth map using at least one trained convolutional neural network with a single encoder structure, with a first decoder branch trained to generate each semantic segmentation using the encoder structure and a second decoder branch trained to generate each of the first depth map and the second depth map using the encoder structure (see at least [0109]; the coder may be an encoder or decoder or both and the coder may have different modules for the different blocks or actions which include the semantic segmentation and the depth map generation. The use of a single encoder or multiple is merely design choice—the result of which is fully expected by one of ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Li to utilize multiple encoders instead of just one encoder, as is 

Regarding claim 13, Li discloses and/or renders obvious all of the limitations of claim 10. Additionally, Li discloses wherein each state of the robot is defined with respect to a semantic label of the object within each semantic segmentation, and a corresponding distance of the object from the robot, as determined from each of the first depth map and the second depth map (see at least [0043], [0085], and [0107]-[0108]; a depth map and object sematic labeling are generated for a robotics application. The information would necessarily define the robot with respect to the object(s) in the image(s)).

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being obvious over Li in view of U.S. Pub. No. 2017/0190051 (hereinafter, “O’Sullivan”).

Regarding claim 5, Li discloses and/or renders obvious all of the limitations of claim 4. However, Li does not explicitly teach wherein the instructions, when executed to select the movement action, are further configured to cause the at least one computing device to: 
execute the trained navigation policy generator to generate a probabilistic distribution of movement actions from among the plurality of available movement actions, based on the state of the robot; and 
select the movement action from the probabilistic distribution of movement actions.
wherein the instructions, when executed to select the movement action, are further configured to cause the at least one computing device to: 
execute the trained navigation policy generator to generate a probabilistic distribution of movement actions from among the plurality of available movement actions, based on the state of the robot (see at least [0010], Claim 15, and the application generally; the state of the robot is determined and the robot controller moves the robot to the goal based on which trajectory will get around the obstacle which are determined based on probabilistic distributions. The probabilistic distributions are used to determine the movement actions of the robot between, for example, two choices); and 
select the movement action from the probabilistic distribution of movement actions (see at least [0010], Claim 15, and the application generally; the state of the robot is determined and the robot controller moves the robot to the goal based on which trajectory will get around the obstacle which are determined based on probabilistic distributions. The probabilistic distributions are used to determine the movement actions of the robot between, for example, two choices).
One of ordinary skill in the art, before the time of filing, would have been motivated to further modify the disclosure of Li with the teachings of O’Sullivan in order to assist in determining movement of the robot within the determined environment; see at least O’Sullivan at [0007]-[0008]. 

Regarding claim 6, the Li and O’Sullivan combination renders obvious all of the limitations of claim 5. Additionally, Li discloses and/or renders obvious wherein the instructions, when executed, are further configured to cause the at least one computing device to: 
obtain a second image of the object from a camera of the robot, following execution of the movement action; 
determine a second semantic segmentation and a second depth map, using the at least one convolutional neural network; 
select, using the trained navigation policy generator, a second movement action, based on the second semantic segmentation, the second depth map, and the state of the robot following the movement action; and 
execute the second movement action to move the robot toward the object within the environment.
Li discloses and/or renders obvious all of these limitations, as explained above according to claim 1. However, the prior art of record does not explicitly state repeating the limitations after a movement action has occurred. However, Li does teach that these steps may be implemented autonomously and be used for autonomous driving; see Li at [0086]. One of ordinary skill in the art would recognize that, for example, autonomous activity must necessarily require repeating the processes as the autonomous entity continues to move, creating an iterative system which is old and well-known in the art. Therefore, it would be obvious to one of ordinary skill in the art, before the time of filing to repeat the processes rendered obvious by Li for autonomous purposes. 

wherein the control system is configured to determine each movement action including: 
executing the trained navigation policy generator including at least one additional convolutional neural network to generate a probabilistic distribution of movement actions from among a plurality of available movement actions, based on a current state of the robot during the iterations; and
selecting a current movement action from the probabilistic distribution of movement actions.
O’Sullivan, in the same field of endeavor, teaches wherein the control system is configured to determine each movement action including: 
executing the trained navigation policy generator including at least one additional convolutional neural network to generate a probabilistic distribution of movement actions from among a plurality of available movement actions, based on a current state of the robot during the iterations (see at least [0010], Claim 15, and the application generally; the state of the robot is determined and the robot controller moves the robot to the goal based on which trajectory will get around the obstacle which are determined based on probabilistic distributions. The probabilistic distributions are used to determine the movement actions of the robot between, for example, two choices); and
selecting a current movement action from the probabilistic distribution of movement actions (see at least [0010], Claim 15, and the application generally; the state of the robot is determined and the robot controller moves the robot to the goal based on which trajectory will get around the obstacle which are determined based on probabilistic distributions. The 
One of ordinary skill in the art, before the time of filing, would have been motivated to further modify the disclosure of Li with the teachings of O’Sullivan in order to assist in determining movement of the robot within the determined environment; see at least O’Sullivan at [0007]-[0008]. 

Claims 9 and 14-17 are rejected under 35 U.S.C. 103 as being obvious over Li in view of U.S. Pub. No. 2005/0226711 (hereinafter, “Schnoor”; previously of record).
Regarding claim 9, Li discloses and/or renders obvious all of the limitations of claim 7. Additionally, Li discloses wherein the instructions, when executed, are further configured to cause the at least one computing device to: 
continue further iterations of 
obtaining a current image of the object following a preceding movement action, 
determining a current semantic segmentation, current depth map, and current state, based on the current image, 
selecting a current movement action, based on the current semantic segmentation, the current depth map, and the current state…
Li discloses and/or renders obvious all of these limitations, as explained above according to the preceding claim 1. However, the prior art of record does not explicitly state repeating the limitations after a movement action has occurred. However, Li does teach that these steps may be implemented autonomously and be used for autonomous driving; see Li at [0086]. One of ordinary skill in the art would recognize that, for example, autonomous activity must necessarily  
However, Li does not explicitly teach executing the current movement action, and 
evaluating whether the current movement action achieves a success condition of an approach request; and 
complete the approach request when the evaluation indicates the success condition has been reached.
Schnooor, in the same field of endeavor, teaches
executing the current movement action (see at least Fig. 8 and [0037]; movement action is executed after the analysis of the environment), and 
evaluating whether the current movement action achieves a success condition of an approach request (see at least Fig. 8 and [0038]-[0039]; polling is performed to see if the success condition is achieved which includes completing the approach requests for all of the objects); and 
complete the approach request when the evaluation indicates the success condition has been reached (see at least [0039]; if all of the objects have been taken care of, the success condition has been achieved which includes several approach requests).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure Li with the teachings of Schnoor in order to achieve a type of robotic application for the environment analysis as intended by Li; see at least Li at [0086].

Regarding claim 14, Li discloses and/or renders obvious a method comprising: 
…obtaining an image of the environment, including the object, from a camera of the robot  (see at least [0035]; image data of one or more objects is obtained); 
determining, from the image and using at least one convolutional neural network, a semantic segmentation in which image pixels of the image corresponding to the object are labeled with a semantic label corresponding to the object in the approach request (see at least [0043] and [0108]; sematic segmentation of the objects from the image is achieved using, for example, a convolutional neural network);
determine, using the at least one convolutional neural network, a depth map in which the image pixels of the image with the semantic label corresponding to the object are associated with a distance of the object from the robot (see at least [0078], [0085], [0107]-[0108]; a depth map may be generated using, for example, a convolutional neural network along with the labeling from the semantic segmentation);
selecting a movement action executable by the movement system of the robot, based on the semantic segmentation and on the depth map, using a navigation policy generator, wherein the navigation policy generator and the at least one convolutional neural network are trained using reinforcement learning (see at least Fig. 10B, [0076], [0086], [0111], [0123]-[0124], and the application generally; movement of the navigation features are based on the preceding steps and the training of the neural network. The navigation features are intended for applications such as robotics, and it would be obvious that navigation for purposes of robotics would be for moving the robot); and
executing the movement action to respond to the approach request and move the robot toward the object within the environment (see at least Fig. 10B, [0076], [0086], [0111], [0123]-.
However, Li does not explicitly teach receiving an approach request identifying an object within an environment to be approached using a movement system of a robot. 
Schnoor, in the same field of endeavor, teaches receiving an approach request identifying an object within an environment to be approached using a movement system of a robot (see at least Fig. 8 and [0030]-[0039]; the process starts based on an approach request which is achieved after completing the approach requests for all of the objects).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure Li with the teachings of Schnoor in order to achieve a type of robotic application for the environment analysis as intended by Li; see at least Li at [0086].
Additionally, while not explicitly taught by Li, it is implied that the steps disclosed in Li would result in movement of the robot within the environment. More specifically, Li discloses all of the steps including manipulation of a navigation application for purposes of robotics. One of ordinary skill in the art, before the time of filing, would appreciate that a navigation application for robotics would be used to move the robot. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Li so that the robot selects and executes a movement action, as is obvious in view of Li, in order to utilize the analysis of Li in a robotics environment.

Regarding claim 15, the Li and Schnoor combination renders obvious all of the limitations of claim 14. Additionally, Li discloses training the at least one convolutional neural network to generate the semantic segmentation and the depth map using a single encoder structure, with a first decoder branch trained to generate the semantic segmentation using the encoder structure and a second decoder branch trained to generate the depth map using the encoder structure  (see at least [0109]; the coder may be an encoder or decoder or both and the coder may have different modules for the different blocks or actions which include the semantic segmentation and the depth map generation. The use of a single encoder or multiple is merely design choice—the result of which is fully expected by one of ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Li to utilize multiple encoders instead of just one encoder, as is merely a matter of obvious design choice, in order to accomplish the processing of different software programs.

34.	Regarding claim 16, the Li and Schnoor combination renders obvious all of the limitations of claim 14. Additionally, Li discloses further comprising: training the navigation policy generator that includes at least one additional convolutional neural network to utilize ground truth semantic information and depth information to predict at least one movement action from among a plurality of available movement actions available to the robot within the environment (see at least [0076], [0086], and [0124]; a DDB is used to generate ground truth semantic information and depth information for robotic applications).
While not explicitly taught by Li, it is implied that the steps disclosed in Li would result in movement of the robot within the environment. More specifically, Li discloses all of the steps 

Regarding claim 17, the Li and Schnoor combination renders obvious all of the limitations of claim 16. Additionally, Li discloses wherein selecting the movement action further comprises: 
generating an attention mask from the semantic segmentation and the semantic label of the object (see at least [0043], and [0076]; a bounding box (i.e., a type of attention mask) is generated from the semantic segmentation/labeling of the object); and
using the trained navigation policy generator to represent a state of the robot, relative to the object, using the attention mask and the depth map (see at least  [0076], [0086], [0111], and [0124]-[0125]; the navigation controller (i.e., trained navigation policy generator) shows graphics depicting the environment for different applications including robotics applications. The bounding box and depth map are used to help generate the depiction).

Claims 18-20 are rejected under 35 U.S.C. 103 as being obvious over Li in view of Schnoor in further view of O’Sullivan.

Regarding claim 18, the Li and Schnoor combination renders obvious all of the limitations of claim 14. Additionally, claim 18 recites essentially the same limitations as claim 6 and is rejected under the same reasoning as recited above relating to claim 6.

Regarding claim 19, the Li, Schnoor, and O’Sullivan combination renders obvious all of the limitations of claim 18. Additionally, Li discloses wherein the state of the robot is defined with respect to the object semantic label and a corresponding distance of the object from the robot, as determined from the depth map (see at least [0043], [0085], and [0107]-[0108]; a depth map and object sematic labeling are generated for a robotics application. The information would necessarily define the robot with respect to the object(s) in the image(s)).

Regarding claim 20, the Li, Schnoor, and O’Sullivan combination renders obvious all of the limitations of claim 18. Additionally, Li discloses further comprising: 
continuing further iterations of 
obtaining a current image of the object following a preceding movement action, 
determining a current semantic segmentation, current depth map, and current state, based on the current image, 
selecting a current movement action, based on the current semantic segmentation, the current depth map, and the current state, …
Li discloses and/or renders obvious all of these limitations, as explained above according to claim 9. However, the prior art of record does not explicitly state repeating the limitations after a movement action has occurred. However, Li does teach that these steps may be implemented autonomously and be used for autonomous driving; see Li at [0086]. One of 
Additionally, Schnoor, in the same field of endeavor, teaches 
executing the current movement action (see at least Fig. 8 and [0037]; movement action is executed after the analysis of the environment);
evaluating whether the current movement action achieves a success condition of the approach request (see at least Fig. 8 and [0038]-[0039]; polling is performed to see if the success condition is achieved which includes completing the approach requests for all of the objects); and 
completing the approach request when the evaluation indicates the success condition has been reached (see at least [0039]; if all of the objects have been taken care of, the success condition has been achieved which includes several approach requests).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure Li with the teachings of Schnoor in order to achieve a type of robotic application for the environment analysis as intended by Li; see at least Li at [0086].

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0217476 relating to robot navigation and object tracking.

Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663